The indictment is as follows:
State of North Carolina — Rockingham County.
Superior Court of Law, Spring Term, 1860.
The jurors for the State, upon their oath, present, that Robert T. Williams and Murray L. Williams, late of the county of Rockingham, not having the fear of God before their eyes, but being moved and seduced by the instigation of the devil, on the first day of December, in the year of our Lord one thousand eight hundred and fifty-nine, with force and arms, in the county aforesaid, in and upon one Peggy Hilton, alias Peggy Isly, in the peace of God and the State then and there being, feloniously, wilfully, and of their malice aforethought, did make an assault, and in some way manner, and by some means, instruments and weapons to the jurors unknown, did then and there feloniously, wilfully, and of their malice aforethought, deprive her, the said (447) Peggy Hilton, alias Peggy Isly, of life, so that the said Peggy Hilton, alias Peggy Isly, then and there instantly died.
And so the jurors aforesaid, on their oath aforesaid, do say that the said Robert T. Williams and Murray L. Williams her the said Peggy Hilton, alias Peggy Isly, in the manner and by the means aforesaid, to the jurors aforesaid unknown, then and there feloniously, wilfully, and *Page 345 
of their malice aforethought, did kill and murder, against the peace and dignity of the State.                           T. SETTLE, Sol.
The defendant Robert T. Williams was alone put on his trial.
William Isly married the mother of the deceased, and it was in proof that the latter lived with them within half mile of the defendant's house.
There was evidence tending to show that Robert Williams, the defendant, had criminal intercourse with Peggy Isly for a year or two. The deceased left the house of her stepfather on Thursday night, 1 December, 1859, about 10 o'clock, and took with her one calico frock, two petticoats, and a piece of cloth, all of which were wrapped in her apron. She has not since been seen.
The prisoner was one of the special court of Rockingham, and was one holding the court on that Thursday, and left the village of Wentworth after night, between 7 and 8 o' clock.
Several days after Peggy Isly's disappearance the neighbors collected together for the purpose of making some search for her. On Sunday, 11 December, they examined about Troublesome Creek, which flows through the prisoner's land. About 600 yards from defendant's house, on a private place near the creek, they discovered where a "log-heap" had been burned. The fire was not out, but a few of the logs or parts of the logs were still burning. A search was made among the ashes, and a good many fragments of bones were found. Some of these were shown to the prisoner, but he denied knowing anything about them. Most of these bones were found in the center of the log-heap. They also found a substance in the ashes that was slick like         (448) tallow.
There was evidence that the prisoner was informed that another search was intended, and on the next day a good many persons went to the place where the logpile had been, and found the burnt place dug up. This had been done by a son and a slave belonging to the prisoner, by his direction.
Standing near the place of the log-pile, and near the creek, was a hollow beech-tree, which, on Monday, the 12th of that month, was on fire.
On 23 January, 1860, the coroner of the county, with many persons, went to the creek with the purpose of making a further search and holding an inquest. The prisoner alleged that the place of the log-pile was intended for a plant-bed; that it had been prepared for that purpose, and after 11 and 12 December it had been enlarged, and in doing so the beech tree had been burnt down. A search was made in the stump of this tree, and in it was found a black substance which the witnesses called bones. The creek was dragged, and they found bones, three hairpins, *Page 346 
three common pins, one button, one eye of a hook-and-eye, and a grain of wheat, also a black substance and fire coals similar to what was found in the place of the burnt log-pile. Most of the articles found in these several researches were preserved by the coroner and produced in court.
Four physicians and one dentist were examined, who stated that among the bones they recognized part of a human skull and part of the cheek-bone of a human being. The dentist deposed to the identity of human teeth among the bones exhibited.
It was further in evidence that the prisoner said "he had no doubt of the death of Peggy Isly, and that the bones found in the creek were hers; that her stepfather or some of his boys had knocked her in the head and thrown her body on the log-pile, and did not blame Isly for trying to get his head out of the halter by putting others in."
(449)      It was further in evidence that Peggy Isly was in the habit of wearing hairpins. Two witnesses were examined as to this; one stated that she commonly wore hairpins, but she could not state that she had worn them shortly before she left or when she left. The other stated that she was in the habit of wearing hairpins some two or three years before her disappearance. This testimony was objected to, and being admitted, defendant's counsel excepted.
It was further in evidence that it was not usual to burn plant-beds for tobacco as early as 10 December, nor was it usual to prepare the ground and burn it in the way the prisoner had at this log-pile; that it was usual to burn with skids, and not before January or February; that the prisoner himself was particular in preparing his ground, and used skids. This testimony was excepted to.
It was further in evidence that the Monday before Peggy Isly was missing she got from the witness fourteen common pins, seven of which were large and the others small ones.
It was further in evidence that the prisoner was courting a young lady in the neighborhood, and that some six weeks before the Christmas of 1859, she asked him if he had been to see Peggy Isly, to which he replied he had never been to see her, and never intended to court her.
James Jones testified that in a conversation with the prisoner he said he expected, under the gallows, to confess every crime he was guilty of; that it was probable he would confess sooner, but this one crime he would never divulge.
The court was requested to instruct the jury that there was no evidence in the case identifying the bones and pins found as being part of the bones and apparel of the deceased. The court declined to give this instruction, but, on the contrary, told the jury that there was evidence *Page 347 
that the bones and pins found were a part of the body and dress of the deceased. Defendant's counsel excepted.
The court further instructed the jury that the testimony, being circumstantial, ought to be as satisfactory as the positive testimony of one credible witness; that they must be satisfied beyond a reasonable doubt, and the following rules were read from a book, viz:           (450)
1. That the circumstances from which the conclusion is drawn should be fully established.
2. That all the facts should be consistent with the hypothesis.
3. That the circumstances should be of a conclusive nature and tendency.
4. That the circumstances should, to a moral certainty, actually exclude every hypothesis but the one proposed to be proved.
Defendant's counsel again excepted.
The jury found the defendant guilty of murder, and sentence being pronounced, he appealed.
In this Court, besides the exceptions above set out, the defendant's counsel moved in arrest of judgment because the offense was not sufficiently charged in the bill of indictment.
On his trial the prisoner made two objections to the admission of testimony, which were overruled, and prayed an instruction to the jury, which was refused, all of which are set forth in his bill of exceptions as the grounds of his application to have the judgment against him reversed and a venire de novo awarded. He has also submitted a motion that, if another trial be refused him, the judgment shall be arrested for an alleged insufficiency of the indictment.
In order to understand the pertinency of the objections to the testimony, as well as that of the instruction which was prayed, it is necessary to observe that every criminal charge involves two things: first, that an offense has been committed, and secondly, that the accused committed it. In the present case neither of these things could be proved by direct or positive testimony, so that it became necessary on the part of the prosecution to resort to circumstantial or presumptive evidence for the purpose of establishing both. After the finding of what      (451) was alleged to be the charred bones of a human being in the ashes of the log-pile and in the creek, it became all-important to identify them, if possible, as parts of the remains of the supposed deceased Peggy Isly. The first testimony objected to was offered to show that certain hairpins which were found among the bones in the creek belonged to her, and with *Page 348 
that view it was proposed to prove that she was in the habit of wearing such pins. No objection was, or could be, offered to the proof that the pins were found; and we presume that none would have been made to a statement that she had such in her hair when she left home. But as the witness could not testify as to that fact, the point of the objection was to the proof that she had been in the habit of wearing them some time before, and particularly for so long a time as two years before the time when she was last seen. The objection, it will readily be perceived, applies more against the force than the competency of the testimony. The fact, if it had been so, that the hairpins formed a part of her headdress when she left home might have been proved as one in a chain of circumstances to show that the human bones found in the creek were those of a female, and that that female was probably the supposed deceased. The testimony actually offered and given tended to prove, though with less strength, the same thing, and it was, therefore, pertinent and natural. There can be no doubt that it was open to the prisoner to reply to this testimony, and to prove, if he could, that the supposed deceased had never worn hairpins, for the purpose of negativing the inference that the remains were hers.
The testimony offered to show the proper season for burning plantbeds for tobacco, and the manner in which the prisoner usually prepared his, had too obvious a tendency to connect him with the transaction relative to the burnt human bones to require much comment. That it had such a tendency no one can deny, and that, of itself, makes it competent as a circumstance which may, with others, coil around the (452) prisoner and fasten him to the guilty deed. S. v. Bill, 51 N.C. 34.
The question raise by the instruction which the prisoner requested the court to give to the jury is one of much more importance than those which we have already considered, and has been attended with more trouble in the discussion and decision of it. The instruction prayed and refused was, "That there was no evidence in the case identifying the bones and pins found as being part of the bones and apparel of the deceased." In support of the propriety of this prayer the counsel for the prisoner contends that if it were admitted that the bones found in the log-pile, the beech stump, and the creek, were those of a human being, there is no part of the testimony which shows, from any particular mark about them or relating to them, that they were the bones of the supposed deceased more than any other dead body; and that, in this respect, the case differs essentially from that of Rex v. Clews, 4 Car.  Payne, 221 (19 E. C. L., 354), where the body of a man was, after lapse of twenty-three years, identified by his widow, from some peculiarity *Page 349 
about his teeth; and also from that of the celebrated case of Commonwealthv. Webster, 5 Cush., 295, where the remains of Dr. Parkman were identified from a similar cause by a dentist. Assuming that there was no such testimony given on the trial, the counsel insists upon it, as an established rule of law, that the corpus delicti must be proved by direct or positive testimony before the accused can be convicted of the offense charged against him. The authorities upon which the counsel relies in support of his position are Lord Chief Justice Hale and Lord Stowell. In 2 Hale Pl. Cr., 290, the learned author says: "I would never convict any person of murder or manslaughter unless the facts were proved to be done or, at least, the body found dead." Lord Stowell, in pronouncing his celebrated judgment in Evans v. Evans, 1 Hagg. Con., 105, said: "When a criminal fact is ascertained, presumptive proof may be taken to show who did it — to fix the criminal, having there an actualcorpus delicti; but to take presumptions in order to swell an equivocal and ambiguous fact into a criminal fact would, I take      (453) it, be an entire misapprehension of the doctrine of presumptions." So, Mr. Starkie, in his valuable work on Evidence (see 1 Star. Ev., 575, 3d Ed.), lays it down as an established rule "that upon charges of homicide, the accused shall not be convicted unless the death be first distinctly proved, either by direct evidence of the fact or by inspectionof the body." Mr. Best, in his Treatise on the Principles of Evidence, thinks that the language of these eminent authorities is too broad, and that the general principle which they lay down must be taken with considerable limitation. After noticing that, in some offenses, the evidence establishing the existence of the crime also indicates the criminal, while in others the traces or effects of the crime are visible, leaving the author of it undetermined, he proceeds to remark thus of the latter: "In most cases the proof of the crime is separable from that of the criminal. Thus, the finding of a dead body, or a house in ashes, may indicate a probable crime, but do not necessarily afford any clue to the perpetrator. And here, again, a distinction must be drawn relative to the effect of presumptive evidence. The corpus delicti, in cases such as we are considering, is made up of two things: first, certain facts forming its basis, and, secondly, the existence of criminal agency as the cause of them. Now, it is with respect to the former of these that the general principles of Lord Stowell and Sir Matthew Hale especially apply, and it is the established rule that the facts which form the basis of the corpus delicti ought to be proved, either by direct testimony or by presumptive evidence of the most cogent and irresistible kind." Best Ev., 321 (66 Law Lib., 205, 206). The admission of proof of thecorpus delicti by presumptive evidence of any kind is manifestly a *Page 350 
qualification of the strict rule laid down by the great judges whose remarks we have quoted. This qualification of the rule is contended for by the celebrated Jeremy Benthan, who says: "Were it not so, a murderer, to secure himself with impunity, would have no more to do but to consume or decompose the body by fire, by lime, or by any other of (454) the known chemical menstrua, or to sink it in an unfathomable part of the sea." 3 Smith Jud. Ev., 234. Mr. Best states in a note to page 323 of his work that he believed that eminent judge, Baron Rolfe, afterwards Lord Chancellor Cranworth, had instructed a grand jury that the rule excluding presumptive evidence of the basis of thecorpus delicti was not universal. Such, too, seems to have been the opinion of Best, J., in the elaborate opinion which he gave in the case of Rex v. Burdett, 4 Barn.  Ald., 95 (6 Com. Law Rep., 358). In speaking of presumptive evidence, he says: "Until it pleases Providence to give us means beyond those our present faculties afford of knowing things done in secret, we must act on presumptive proof, or leave the worst crimes unpunished. I admit, where presumption is attempted to be raised as to the corpus delicti, that it ought to be strong and cogent." The same view of the rule is taken by the later writers on this subject, and we adopt it as a correct one. See Will Circum. Ev., 204 (41 Law Lib., 85), Wharton Am. Cr. Law, sec. 747. We hold, therefore, that his Honor committed no error in refusing to give the instruction as prayed, and we cannot discover anything in the charge which he did give of which the prisoner has any just cause of complaint.
The motion for the reversal of the judgment and the grant of a venirede novo is overruled, and that brings up for consideration the motion for an arrest of the judgment. This is founded upon the alleged insufficiency of the indictment, and the objection to it is the means whereby the homicide is charged to have been committed are stated to be to the jurors unknown. The indictment is substantially, if not literally, the same with the fourth count of the indictment against Dr. Webster, which, after argument and mature deliberation, was sustained by the judgment of the Supreme Judicial Court of Massachusetts; see Commonwealthv. Webster, 5 Cush., 296. If the person killed be a stranger, it is well settled that it may be charged in the indictment that his name, if the fact be so, is to the jurors unknown, and we are unable to (455) perceive any difference in principle between such a charge and one where the instrument and means of death are, in fact, not known to those who are called upon to find the bill. The motion in arrest of judgment is, therefore, refused.
PER CURIAM.                                             No error.
Cited: S. v. Parker, 65 N.C. 457. *Page 351